DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 36-41, 43-51, 53-55 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to aggregate call records when a phone number is shared by multiple devices.
		Azim et al (US 20150222744 A1) discloses to aggregate call records from multiple devices when a user owns multiple devices sharing the same phone number/user ID. When one device is used to answer a call, then that call record is shred with other devices to make a unified call record in each device (Fig. 5-7, Par 0026-0033).
		Azim does not disclose to “display, by the second terminal, the call answering notification, wherein the call answering notification is displayed as one of a lock screen notification, a notification bar notification and a SMS message”.
		Parkkinen et al (US 20090163244 A1) discloses to update call records in multiple devices when a subscriber uses multiple devices. When a device answers a call, that device transfers the answered call information to another device to update the call log in each device (Fig. 10, Par 0040-0046).

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473